PER CURIAM
On September 13, 1932, the then prosecuting attorney, as relator, commenced an action in quo warranto in this court to oust the defendant Webster from “the office of prosecuting attorney or of special prosecuting! attorney or of assistant prosecuting attorney,” it being claimed that Webster acting as such officer by appointment of the then judge of the Court of Common Pleas is prosecuting certain criminal actions based on indictments returned by the Grand Jury and is thereby usurping the authority, power and duties of relator who, at the commencement of this action, was the duly elected, qualified and acting prosecuting attorney of Williams County.
Webster claims that he was so appointed because the prosecuting attorney preferred not to act with respect to the matters in question and so informed the court. Since this action was begun and prior to its submission to this court, the personnel of the Court of Common Pleas and of the office of prosecuting attorney has changed, these offices now being held by others. The present prosecuting attorney has not appeared in this action and has not asked to be made a party thereto. Neither has he expressed his disapproval of Webster proceeding under the appointment made by the Court of Common Pleas and so far as this court is informed is not objecting thereto, non is it claimed that the present prosecuting attorney is disqualified from acting with respect to the matters of which Webster has assumed charge.
The present judge of the Court of Common Pleas, if he so desires, may revoke the appointment of Webster made by his predecessor and if the question hereafter arises as to the compensation to be paid Webster for such services as he has so far performed, it can then be determined in an appropriate proceeding. So far as the record discloses, neither the court nor the prosecuting attorney is objecting or will object to Webster proceeding with the matters in relation to which he has been acting under the alleged appointment.
TJfis court is of the opinion, therefore, that the questions in controversy in this action are moot and the petition of plaintiff is therefore dismissed at the costs of plaintiff.
RICHARDS, WILLIAMS and LLOYD, JJ, concur.